Citation Nr: 0012856	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had verified service from February 1967 to 
November 1968.  The veteran died in July 1994.  The appellant 
is the deceased veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In that decision, the RO denied 
that appellant's claim seeking entitlement to Indemnity and 
Dependency Compensation (DIC) benefits based on service 
connection for the cause of the veteran's death, and also 
determined that she was not entitled to basic eligibility for 
Dependent's Educational Assistance under chapter 35 of the 
United States Code.  The RO sent the appellant a letter to 
this effect in October 1994, along with a copy of the rating 
decision and notice of her appellate rights.  In May 1995, 
the appellant filed a notice of disagreement (NOD), which 
specifically challenged the denial of DIC benefits for the 
cause of the veteran death.  See Jarvis v. West, 12 Vet. 
App. 559, 561-62 (1999).  The RO furnished a Statement of the 
Case (SOC) in November 1995.  The RO received the appellant's 
Substantive Appeal (VA Form 9) in December 1995.

Additionally, the Board notes that while record indicates 
that the appellant was issued Supplemental Statements of the 
Case (SSOCs) in November 1996, April 1997, and November 1999, 
which included the RO's denial of the claim for basic 
eligibility for Dependent's Educational Assistance under 
Chapter 35, this issue was not specifically identified in the 
May 1995 NOD, or in the December 1995 Substantive Appeal.  
See 38 C.F.R. §§ 20.201, 20.202 (1999); Ledford v. West, 136 
F.3d 776, 779-80 (Fed. Cir. 1998) (an NOD must indicate 
disagreement with a specific determination); cf. Buckley v. 
West, 12 Vet. App. 76, 83-84 (1998) (explaining the 
jurisdictional significance of an NOD that specifically 
identifies an issue, and of one that is vague or general, for 
purposes of initiating an appeal).  Although this issue was 
identified in the representative's Informal Brief, which was 
submitted in April 2000, this document was filed well beyond 
the one-year period following October 1994 date of 
notification of the adverse determination in September 1994.  
Thus, the information of record does not reflect any 
subsequent submission by the appellant or her representative 
that can be construed as a timely filed NOD with respect to 
that claim.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§§ 20.302(a) (1999).  Accordingly, the issue of entitlement 
to basic eligibility for Dependent's Educational Assistance 
under chapter 35 of the United States Code is not on appeal 
to the Board.

Next, in March 1998, the appellant, through her 
representative, withdrew her request for a personal hearing 
before a member of the Board.  

Lastly, a review of the record discloses that in an Informal 
Brief, dated April 2000, the appellant's representative avers 
that the deceased veteran was not provided due process 
(notice of his appellate rights) as regards the reduction of 
his convalescent rating from 100 percent to 90 percent in 
1969.  As such, a liberal reading of this document appears to 
have reasonably raised the issue of entitlement to accrued 
benefits, as well as entitlement to DIC benefits under 
38 U.S.C.A. § 1318, based on the propriety of the reduction 
of the convalescent rating in 1969.  See Douglas v. 
Derwinksi, 2 Vet. App. 435, 438-39 (1992); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  In light of the foregoing, and 
the fact the that neither issue has been adjudicated by the 
RO, they are referred to the RO for appropriate 
consideration.  


FINDING OF FACT

1.  The veteran died in July 1994; the immediate cause of 
death was listed as arteriosclerotic cardiovascular disease.  

2.  During his lifetime, the veteran was service connected 
for complete paralysis of the left leg evaluated as 80 
percent disabling; a gunshot wound to Muscle Group XX, lumbar 
area evaluated as 20 percent disabling; resection of the 
small intestine with an abdominal scar evaluated as 20 
percent disabling; and a left deltoid scar including a left 
ulnar injury evaluated as non-compensable.  The combined 
disability evaluation was 90 percent from June 1969.  

3.  Competent evidence has not been submitted to show that 
the veteran's death was caused, hastened or substantially or 
materially contributed to by his service-connected 
disabilities or any other incident of military service.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the appellant through her 
representative suggests that the service medical records are 
incomplete.  The Board acknowledges that the veteran received 
treatment aboard the U.S.S. Sanctuary, at the Naval Hospital 
in DaNang, and the Naval Hospital in the Great Lakes in March 
1968 after sustaining combat injuries in Vietnam.  The 
original 07-3101, Request for Information, is dated in 
January 1969.  The response from the service department in 
July 1969 reflects that health and dental records for the 
veteran were submitted.  In December 1969, the VA returned to 
the Department of the Navy (Bureau of Medicine and Surgery) 
the original medical records that had been forwarded to VA in 
July 1969.  At this juncture, the Board notes that the 
evidence of record at that time was limited to a Medical 
Board report from the Naval Hospital, Great Lakes, Illinois 
dated in September 1968 which included a summary of the 
original injury and treatment.  This same evidence is 
reflected in the Vocational Rehabilitation folder.  

In response to the appellant's current appeal, in March 1996, 
the RO requested that the National Personnel Records Center 
(NPRC) obtain the deceased veteran's outpatient records from 
Long Beach Naval Hospital for the period from 1992 to July 
1994.  In May 1996, the NPRC responded that the records were 
sent.  The Board notes that the RO requested the NPRC to 
furnish the complete medical/ dental records in March 1999.  
No response was received from an April 1999 request.  A June 
1999 notation reflects "too early to follow-up on PIES."  A 
VA Form 119, Report of Contact, dated in November 1999 
reflects that all available service medical records were 
previously sent to the RO and that the NPRC had no additional 
service medical records.  These efforts are summarized in a 
VA Memorandum dated in November 1999.  The Board acknowledges 
that VA must in certain circumstances make multiple attempts 
to obtain service medical records and notify the [claimant] 
of its failure to obtain them.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  By Supplemental Statement of the Case 
issued in November 1999, the appellant was notified that 
there were no additional service medical records at the NPRC.  
Based on the evidence of record in support of the present 
appeal, there is no suggestion that evidence likely to render 
the claim plausible exists or may exist, or that such 
evidence was before the Rating Board at the time of the 
original February 1969 rating decision.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (duty to assist is not 
a license for a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim).  The Court has held that remanding is 
unnecessary where doing so would result in the imposition of 
unnecessary burdens on VA without the possibility of any 
benefit flowing to the appellant.  See Winters v. West, 12 
Vet. App. 203, 207 (1999); Cf. Marciniak v. Brown, 10 Vet. 
App. 198, 201 (1997) (BVA's inability to obtain missing 
documents is not a cause for remand that, in all likelihood, 
would be futile anyway). 


II.  Service connection for the cause of the veteran's death.

In essence, the appellant - widow contends that the veteran's 
battlefield injuries were a significant contributing cause of 
his eventual demise.  She "strongly" believes that his 
paralyzed lower extremity caused increasing circulatory 
problems, which led to his cardiovascular disease.  

Law and Regulations

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (1999).  

The threshold question to be addressed in this case is 
whether the appellant has presented a well-grounded claim for 
service connection for the cause of the veteran's death.  If 
she has not presented a well-grounded claim, then the appeal 
must fail and there is no duty to assist further in the 
development of the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Jones v. West, 12 Vet. App. 460 (1999); Cumby v. West, 
12 Vet. App. 363 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1992). 

Generally, a well-grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy at 81.  
The relationship need not be conclusive, but only plausible 
in light of the evidence of record to include the medical 
opinions.  See Mattern v. West, 12 Vet. App. 222 (1999); 
Nolen v. West, 12 Vet. App. 347 (1999).  A claimant would not 
meet the burden imposed by section 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995). 

Analysis

Service department records reflect that the deceased veteran 
sustained combat related injuries in the Republic of Vietnam.  
He underwent medical and surgical intervention, and 
subsequent rehabilitation.  During his lifetime, the veteran 
was service-connected for complete paralysis of the left leg 
evaluated as 80 percent disabling; a gunshot wound to Muscle 
Group XX in the lumbar area evaluated as 20 percent 
disabling; resection of the small intestine with an abdominal 
scar evaluated as 20 percent disabling; and left deltoid scar 
including left ulnar injury evaluated as non-compensably 
disabling.  A combined disability evaluation of 90 percent 
was in effect from June 1969 until his death.  

The Board is of the opinion that the appellant has not 
presented evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  Though 
limited, the service medical records are completely void of 
complaints, reports, findings, or diagnoses of cardiovascular 
complaints, except for the treatment in-service of 
thrombophlebitis following the March 1968 missile wound to 
his back that penetrated the lumbar plexus and abdomen.  The 
service department records reflect that he smoked 10 to 15 
cigarettes a day.  His blood pressure was 110/65.  

Subsequent to service, VA evaluated the veteran in July 1969 
and September 1971.  The examinations were silent as regards 
a cardiovascular disability or cardiovascular complaints.  In 
fact, the records reflect that the [heart] tones were clear 
and distinct.  There were no murmurs and the rhythm was 
regular.  The peripheral vessels were normal.  His blood 
pressures sitting, recumbent, and standing measured between 
126/60 to 130/60.  There were no varicose veins, no problems 
with the left leg, and no pain.  Future examinations were not 
scheduled.  A private treatment record from St. Luke's 
Hospital dated in 1979 is silent as regards cardiovascular 
complaints or a cardiovascular disability.  

The first clinical indication of a cardiovascular disorder 
was noted in May 1991, more than 22 years after separating 
from service.  Treatment records from Charter Suburban 
Hospital dated in May 1991 reflect that the then 42 year old 
veteran was admitted for sudden substernal chest pain, 
pressure, radiating to the left arm associated with dyspnea 
and marked diaphoresis without a history of heart [disease], 
hypertension, diabetes, renal, or constitutional or upper 
respiratory symptoms and abdominal complaints.  The veteran 
reported that he had never had chest pressure in the past and 
had been in good health.  The electrocardiogram showed mainly 
bradycardia with two premature ventricular contractions.  The 
admitting diagnoses were acute chest pain and acute 
bradycardia.  The discharge diagnosis was inferior 
infarction.  The records do not suggest a cause of the 
infarction.  

Thereafter, VA treatment records dated in April, August, and 
December 1993 reflect no prior medical history of myocardial 
infarction, hypertension, diabetes mellitus, or lung, kidney, 
or liver disease.  However, the veteran was evaluated for 
complaints of intermittent chest pain with numbness in the 
arm, shortness of breath, and diaphoresis not related to 
exertion.  The sternal discomfort was relieved by sublingual 
nitroglycerin in August 1993 and Lopressor [eased] the sick 
sensation.  The assessments reflect chest pain and rule out 
unstable angina; chest pain stable; stress, hyperventilation; 
excessive alcohol intake; left leg paresis; status post 
splenectomy; leukocytosis "?" cause; and [. . .].  The 
diagnoses reflect exertional angina, smoker, left leg pains, 
excessive alcohol, and leukocytosis related to splenectomy.  
A December 1993 emergency care and treatment record reflects 
pain in left leg of two days duration that comes and goes.  
He has had similar pain in the last 25 years.  The entry 
reflects history of a gunshot wound with neurological and 
vascular damage to the left leg.  The assessment/ diagnosis 
reflects chronic recurrent left leg pain.  He was medicated 
with Motrin.  

Despite the appellant's assertions that the veteran's 
service-connected disabilities contributed to his demise, the 
certificate of death clearly shows that the veteran's death 
was attributable to arteriosclerotic cardiovascular disease.  
Following the autopsy in July 1994, the medical investigator 
opined that the 45-year-old veteran died of arteriosclerotic 
coronary vascular disease.  There was severe three vessel 
coronary artery disease, with up to 85-90 percent stenosis of 
the circumflex and right coronary arteries.  There was 
evidence of healed myocardial infarcts.  The manner of death 
was natural.  The Board notes that the medical investigator 
listed no underlying cause or other significant conditions 
contributing to the veteran's death.  

After a comprehensive review of the claims folder, the 
appellant has submitted no competent evidence that is 
probative of a relationship between the arteriosclerotic 
cardiovascular disease that caused the veteran's death and 
his period of service.  Specifically, the appellant has 
presented no competent evidence to show that the veteran's 
death was caused, hastened, or substantially or materially 
contributed to by his service-connected disabilities or any 
other incident of military service.  As such, the certificate 
of death is dispositive, which reveals that the disease or 
condition directly leading to death was arteriosclerotic 
cardiovascular disease without establishing a nexus to the 
veteran's military service.  

While the Board is sympathetic to the appellant's belief that 
the veteran's arteriosclerotic cardiovascular disease and 
military service should entitle her to a survivor's pension, 
the evidence, including the death certificate, as discussed 
above, does not tend to show that the arteriosclerotic 
cardiovascular disease was incurred in or aggravated by the 
veteran's period of military service or service connected 
disabilities.  As previously reasoned, the appellant's 
assertions alone do not constitute evidence to render the 
claim well-grounded where the determinative issue involves 
either medical etiology or a medical diagnosis.  See Darby v. 
Brown, 10 Vet. App 243, 246 (1997); Ruiz v. Brown, 10 Vet. 
App. 352, 357 (1997).  

In summary, the clinical data is silent as to any 
relationship between the veteran's arteriosclerotic 
cardiovascular disease, his military service, and his death.  
Simply, the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  In 
view of the evidence and applicable law discussed above, the 
Board must conclude that the appellant's claim is not well-
grounded.  See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  The claim, therefore, must 
be denied.  

As the appellant has failed to submit evidence in support of 
a plausible claim, the VA is under no duty to assist her in 
any further development of the claim.  See 38 U.S.C.A. § 
5107(a).  VA cannot assist a claimant in developing a claim 
that is not well-grounded.  See Morton v. West, 12 Vet. App. 
477 (1999).  Further, the appellant's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
appellant's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

